            Case 2:20-cv-01479-RFB-DJA Document 4 Filed 08/25/20 Page 1 of 2




1

2

3

4
                                  UNITED STATES DISTRICT COURT
5
                                         DISTRICT OF NEVADA
6
                                                     ***
7
      RONNIE EDWARDS,                                     Case No. 2:20-cv-01479-RFB-DJA
8
                                            Petitioner,                   ORDER
9            v.
10
      CHARLES DANIELS, et. al,
11
                                       Respondents.
12

13

14           This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by
15   Ronnie Edwards, a Nevada prisoner. Edwards has filed a motion for leave to proceed in forma
16   pauperis and a financial certificate (ECF No. 1) which show that he is unable to pay the filing fee
17   of $5.00 required to initiate this action. Accordingly, his motion for leave to proceed in forma
18   pauperis shall be granted. The court has reviewed Edwards’s habeas petition pursuant to Rule 4
19   of the Rules Governing Section 2254 Cases in the United States District Courts and finds that it
20   merits service upon the respondents.
21          In addition, Edwards has filed a motion for the appointment of counsel, which the court
22   will grant. ECF No. 3. “Indigent state prisoners applying for habeas corpus relief are not entitled
23   to appointed counsel unless the circumstances of a particular case indicate that appointed counsel
24   is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.
25   1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may,
26   however, appoint counsel at any stage of the proceedings “if the interests of justice so require.”
27

28
             Case 2:20-cv-01479-RFB-DJA Document 4 Filed 08/25/20 Page 2 of 2




1    See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at

2    1196. It appears likely that there will be relatively complex issues to be addressed at the outset of

3    this case, and it appears that Edwards may not be able to adequately litigate those issues without

4    counsel. Therefore, the court finds that appointment of counsel is in the interests of justice.

5            IT IS THEREFORE ORDERED that petitioner’s motion for leave to proceed in forma

6    pauperis (ECF No. 1) is GRANTED. The Clerk shall file the petition for writ of habeas corpus

7    (ECF No. 1-1) and the accompanying exhibits (ECF No. 1-2 through 1-5) and

8    ELECTRONICALLY SERVE the petition and a copy of this order on the respondents.

9            IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Attorney General of

10   the State of Nevada, as counsel for respondents.

11           IT IS FURTHER ORDERED that respondents shall have 20 days from the date on which

12   the petition is served upon them to appear in this action. Respondents will not be required to

13   respond to the habeas petition at this time.

14           IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

15   No. 3) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is appointed

16   to represent petitioner. If the FPD is unable to represent the petitioner, due to a conflict of interest

17   or other reason, then alternate counsel will be appointed. In either case, counsel will represent the

18   petitioner in all federal-court proceedings relating to this matter, unless allowed to withdraw.

19           IT IS FURTHER ORDERED that the FPD shall have 20 days from the date of entry of this

20   order to file a notice of appearance, or to indicate to the court its inability to represent the petitioner

21   in this case.

22           IT IS FURTHER ORDERED that the court will establish a schedule for further

23   proceedings after counsel appear for the petitioner and the respondents.

24           Dated: August 25, 2020.
                                                              __________________________________
25                                                            RICHARD F. BOULWARE, II
26                                                            U.S. District Judge Richard F. Boulware

27

28
                                                         2
